DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 6-13, in the reply filed on 07 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 April 2021.

Specification
The abstract of the disclosure is objected to because the abstract miss-spells the word “Provided” in the first line.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “comprising a porous aggregate of aluminum metal particles, wherein the porous layer comprise the metal particles” (emphasis added) and is considered indefinite as it is unclear if “the metal particles” references “the aluminum metal particles” or different metal particles and therefore the public is not appropriately appraised of the scope of the invention.  This phrase also is recited in claims 7-8 and are therefore also considered indefinite for the same rationale.  Claims 9-13 are included in this rejection as they depend upon a rejected claim.  Based on Paragraph 20 of the originally filed specification the objected to phrase will be interpreted as the aluminum metal particles in order to advance prosecution.
Claims 12-13 recite where the aluminum member comprises “a member to be bonded” and “the member being bonded via an adhesive layer” and the claim is considered indefinite as only the aluminum member and the member are positively recited as claimed and it is unclear if the member is actually bonded and/or if the member is actually bonded via an adhesive layer.  Clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US 2014/0076600) in view of Kuehnle et al. (US 2005/0175836).
Considering claim 1, Browning teaches colored surfaces comprising a plurality of nanoparticles used for coloration (Paragraphs 3-5).  An example is taught in Figure 2 (reproduced below and annotated by the examiner) of base substrate (15) with anodized layer (22) (i.e. an aluminum oxide layer) thereon with pigment particles (22) in the pores (Paragraph 26).  The substrate may be aluminum (Paragraph 35). The pigment particles have a size of about 5-100 nm (Paragraph 26) and may be metal nanoparticles having a diameter and geometry to achieve a desired color by plasmon resonance (Paragraph 27).  Figure 2 depicts where the nanoparticles are aggregated and are porous.  However, Browning does not teach the use of aluminum nanoparticles.

In a related field of endeavor, Kuehnle teaches coloring by plasmon resonance using metal particles (Paragraphs 2-3).  The metal particles may comprise Au (Paragraph 146), Nickel (Paragraph 186), silver (Paragraph 189), and aluminum 
As both Browning and Kuehnle teach metal nanoparticles for use in coloring by plasmon resonance, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Browning and to substitute the Al-nanoparticles taught by Kuehnle as this is considered a substitution of one conventionally known metal nanoparticle for another and one would have had a reasonable expectation of success.  Further, the size of the nanoparticles taught by modified Browning overlap that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie  case of obviousness exists.  See MPEP 2144.05.
Considering claim 7, Figure 2 of Browning above depicts where the nanoparticles are deposited in a height direction.
Considering claim 8, Figure 2 above depicts where the porous spaces between particles are arranged in a height direction and where these exist between adjacent deposits by the walls of the pores.
Considering claims 12-13, Browning teaches where the pores may be sealed with a polymer coating (i.e. an adhesive and/or member) as well as with other composite materials to provide graphics (Paragraph 35) and is considered to meet the claimed limitations due to indefiniteness as outlined above and as this is a duplication of parts.  See MPEP 2144.04(VI)(B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US 2014/0076600) in view of Kuehnle et al. (US 2005/0175836) as applied to claim 6 above further in view of Ball et al. (WO 01/18281).
Considering claim 9, the teachings of Browning and Kuehnle as applied to claim 6 are outlined above.  However, neither Browning nor Kuehnle teach the spacing between nanoparticle deposits.
In a related field of endeavor, Ball teaches the coloring of anodic oxide films with inorganic particles (p.1 lines 6-13) including an aluminum article with a porous anodic film thereon (p.3 lines 2-10).  The anodic films are taught to have a pore spacing of about 34 nm between centers (p.3 line 29 – p.4 line 4).
As Browning and Ball teach colored anodized aluminum, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Browning with the pore spacing as taught by Ball as this is considered a combination of conventionally known pore spacing used in anodized films and one would have had a reasonable expectation of success.  Further, Browning as modified by Kuehnle and Ball is considered to meet the claimed interval as Browning teaches where the nanoparticles are within the pores of the anodic film and the spacing between pores is considered the claimed interval between deposits.  The range disclosed by Ball overlaps and renders obvious that which is claimed.  See MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. US 2014/0076600) in view of Kuehnle et al. (US 2005/0175836) as applied to claim 6 above further in view of Kuo et al. (US 7,166,205).
Considering claim 10, the teachings of Browning and Kuehnle as applied to claim 6 are outlined above.  However, neither Browning nor Kuehnle teach the thickness of the oxide layer.
In a related field of endeavor, Kuo teaches anodized aluminum members with an anodized coating on an aluminum surface with a hard outer layer and a clear intermediate layer (Column 1 lines 7-13).  Figure 2 (reproduced below) depicts aluminum panel (10) (i.e. a base layer) with an aluminum oxide layer (12) (i.e. an oxide layer), and a porous layer (14) comprising colorant particles (26) (Column 3 lines 13-26; Column 7 lines 54-61).  The thickness of the aluminum oxide layer (12) is typically about 15-25 nm (Column 3 lines 37-39).

    PNG
    media_image3.png
    449
    521
    media_image3.png
    Greyscale

As Browning and Kuo teach colored anodized coatings, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the anodized coating of Browning with the thickness of the coating taught by Kuo as this is considered a combination of aluminum oxide coatings conventionally known in the art to afford barrier coatings and one would have had a reasonable expectation of success.  Further, the thickness disclosed by Kuo overlaps and renders obvious that which is claimed.  See MPEP 2144.05.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tomita et al. (US 2005/0211566) and Icoz et al. (US 2010/0129639) teach coatings of aluminum oxide and nanoparticles similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784